Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 11,386,554. Although the claims at issue are not identical, they are not patentably distinct from each other because they both have the same subject matter.
Below is a table showing the conflicting claims, showing the similarities:
17/838272
U.S. Patent No. 11,386,554
1. An automatic parts counter, comprising: an x-ray imaging system configured to image parts disposed in at least one of a component reel, component trays, and cut tape; an image processing algorithm in the x-ray imaging system, the algorithm identifying a part type after being x-ray imaged as one of a plurality of different part types for x-ray imaging and configuring the x-ray imaging system to properly x-ray image subsequent parts of the identified part type and properly count the x-ray imaged parts, without requiring manual intervention by an operator; and a docking interface for docking the parts counter to a storage unit, the interface configured to channel parts in a removably docked storage unit.+

1. (Currently amended) An automatic parts counter, comprising: an x-ray imaging system configured to image parts disposed in at least one of a component reel, component trays, and cut tape; an image processing algorithm  in the x-ray imaging system, the algorithm identifying a part type after being x-ray imaged as one of a plurality of different part types for x- ray imaging and configuring the x-ray imaging system to properly x-ray image subsequent parts of the identified part type and properly count the x-ray imaged parts, without requiring manual intervention by an operator; and a docking interface for docking the parts counter to a storage unit, the interface configured to channel parts in a docked storage unit.


2. The parts counter of claim 1, further comprising a removable storage unit docked to the parts counter.
2. (Currently amended) The parts counter of claim 1, further comprising a storage unit docked to the parts counter.
3. The parts counter of claim 2, wherein reels transferred between the parts counter and the storage unit are transferred via at least one of a conveyer and a robot.
3. (Original) The parts counter of claim 2, wherein reels transferred between the part counter and the storage unit are transferred via at least one of a conveyer and a robot.
4. The parts counter of claim 1, wherein the docking interface is a plurality of docking interfaces, enabling the x-ray imaging system to x-ray image parts from a plurality of docked storage units.
4. (New) The parts counter of claim 1, wherein the docking interface is a plurality of docking interfaces, enabling the x-ray imaging system to x-ray image parts from a plurality of docked storage units.
5. The parts counter of claim 1, the storage 
unit is mobile and robotically docketed to the docking interface, wherein parts in the storage unit are automatically loaded into the x-ray imaging system.
5. (New) The parts counter of claim 1, the storage unit is mobile and robotically docketed to the docking interface, wherein parts in the storage unit are automatically loaded into the x-ray imaging system.
6. The parts counter of claim 1, further comprising at least one of a labeler, heating element, cooling element, label reader. 
6. (New) The parts counter of claim 1, further comprising at least one of a labeler, heating element, cooling element, label reader.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Martin et al. (US 20160169818 A1) in view of Yoon et al. (WO2015170791A1). 
Regarding claim 1, Martin et al. teaches comprising: an x-ray imaging system (see para [0023]; “As shown in FIG. 1, the inspection station 100 includes an imaging system 104, which collects data regarding the electronic components 102a-102n being inspected. For example, the imaging system 104 could capture visual images, infrared images, X-ray wavelength data, and/or spectroscopic measurements of the electronic components 102a-102n”) configured to image parts disposed in at least one of a component reel, component trays, and cut tape (see para [0022]; “For example, the electronic components 102a-102n could be provided in a tray, on a tape and reel, sealed in blister packs or other packages, mounted on either side of a planar printed wiring board (PWB), or mounted on any surface of a three dimensional hybrid PWB assembly”); an image processing algorithm in the x-ray imaging system (see para [0007]; “a method includes selecting one or more analysis algorithms to be used to verify an authenticity of an electronic component”), the algorithm identifying a part type after being x-ray imaged (see para [0007]; “Each analysis algorithm identifies a type of data to be analyzed and/or a manner in which the data is to be collected. Each analysis algorithm also defines how the data is to be analyzed to verify the authenticity of the electronic component” see also para [0037]; “For example, once the type of electronic component being inspected is identified, the analysis system 110 could access a database of records to identify one or more expected characteristics of that type of electronic component…. historical data associated with multiple lots of known good components, or any other suitable data” see also para [0053-0054]; “Additionally, the components 102a-102n in FIGS. 3 and 4 can represent a plurality of components, such as trays of integrated circuits, that are imaged substantially simultaneously, such as by using a single imager or imager array…. Although FIGS. 3 and 4 illustrate examples of electronic component scanning mechanisms for an inspection station, various changes may be made to FIGS. 3 and 4. For example, an inspection station could include any suitable detector(s) in any suitable arrangement(s) for capturing information about one or more electronic components under inspection”) as one of a plurality of different part types for x- ray imaging (see para [0056-0057]; “FIG. 6 illustrates example low-power X-ray scans 600-602 of different integrated circuit chips. As can be seen here, the scans 600-602 indicate that the integrated circuit chips have different metallic structures inside the chips. The X-ray scan of a chip can therefore be compared (either to a known good component or another component in the same lot or to the typical variation from chip to chip) to determine whether counterfeiting is suspected…… Comparing different plots for different integrated circuit chips can help to identify whether the different integrated circuit chips have the same/similar elemental composition”) and configuring the x-ray imaging system to properly x-ray image subsequent parts of the identified part type (see para [0053]; “Note that FIG. 3 illustrates the use of a single imager 306 to capture information about an electronic component being inspected. As shown in FIG. 4, multiple imagers 402a-402c could also be used to capture information about an electronic component being inspected”). However, Martin et al. does not teach as further claimed, but  
Yoon et al. teaches an automatic parts counter (Fig. 15), and properly count the x-ray imaged parts (see page 2 last para; “a step of inputting an identification code of a tape reel using a reader unit; Determining whether the identification code is registered in a database; Scanning a plane image of the tape reel through the X-ray generator and the detector; Counting the number of chips spirally arranged on the tape reel by calling a counting algorithm for the tape reel registered in the database; And outputting the number of chips counted in the counting step through a counting display unit. Therefore, it is possible to confirm the remaining number of chips accurately and quickly”), without requiring manual intervention by an operator (see page 4, last para; “The chip counting method and display system of a semiconductor tape reel according to the concept of the present invention can dramatically improve the accuracy and promptness by replacing the conventional counting method of a chip by manual operation with an image processing method using an X- And the counting process can be effectively performed corresponding to various tape reels, but the user can intuitively operate the apparatus, and is convenient and efficient”), and a docking interface for docking the parts counter to a storage unit, the interface configured to channel parts in a removably docked storage unit (see page 9, para 8; “The image of the tape reel 100, which can be implemented as an image, is stored in a temporary storage unit (not shown) as a basic data for counting, and the chip is counted based on the stored data” temporary storage unit implies removable storage unit). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teachings as taught by Yoon et al. in order  chips to be counted immediately and accurately (see page 2 last para).
Regarding claim 2, the rejection of claim 1 is incorporated herein.
 	Yoon et al. in the combination further teach further comprising a removable storage unit docked to the parts counter (see page 9, para 8; “The image of the tape reel 100, which can be implemented as an image, is stored in a temporary storage unit (not shown) as a basic data for counting, and the chip is counted based on the stored data” temporary storage unit implies removable storage unit). 
Regarding claim 3, the rejection of claim 2 is incorporated herein.
 	Yoon et al. in the combination further teach wherein reels transferred between the part counter and the storage unit are transferred via at least one of a conveyer and a robot (see a charging transfer unit 1110 may be disposed so that the tape reel 100 at the entrance side of the charging unit 1100 is automatically inserted into the main body unit 2000. The input transfer unit 1110 may be a conveyor type and a power unit (not shown) is provided in the input unit 1100 and / or the body unit 2000 to provide power to the input transfer unit 1110).
Regarding claim 5, the rejection of claim 1 is incorporated herein.
 	Martin et al. in the combination further teach the storage unit is mobile and robotically docketed to the docking interface, wherein parts in the storage unit are automatically loaded into the x-ray imaging system (see para [0030]; “Component handling equipment 122 can be provided to facilitate proper placement and positioning of the electronic components 102a-102n, such as on the transport system 118 or near the imaging system 104. For example, the component handling equipment 122 could include equipment for moving, correctly orienting, and positioning the electronic components 102a-102n being screened so that data about the electronic components 102a-102n can be collected correctly. Any suitable component handling equipment 122 could be used here, such as robotic equipment”).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Martin et al. in view of Yoon et al.as applied in claims above, and further in view of Easton (US 20010040117 A1).
Regarding claim 6, the rejection of claim 1 is incorporated herein.
 Yoon et al. in the combination further teach further comprising at least one of a labeler, label reader (see page 3, paragraph 15; “the step of inputting the identification code of the tape reel using the reader unit; Determining whether the identification code is registered in a database”). However, the combination of Martin et al. and Yoon et al. does not teach as further claimed but
Easton teaches heating element, cooling element (see col. 7 lines 14-17; “For example, a pressure sensitive adhesive such as an acrylate material, or a heat-activated adhesive such as an ethylene vinyl acetate copolymer, can be used to adhere the cover to edge surfaces”).  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teachings as taught by Easton. The motivation would have been to retain the components and to adhere the cover to edge surfaces (see col. 7 lines 14-17). 
Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Claim 4 further recites “wherein the docking interface is a plurality of docking interfaces, enabling the x-ray imaging system to x-ray image parts from a plurality of docked storage units” which is neither anticipated nor rendered obvious by the prior art of record.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WINTA GEBRESLASSIE whose telephone number is (571)272-3475. The examiner can normally be reached Monday-Friday9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WINTA GEBRESLASSIE/Examiner, Art Unit 2668                                                                                                                                                                                                        /SANTIAGO GARCIA/Primary Examiner, Art Unit 2668                                    /SG/